Opinion by
Judge Kramer,
This is an appeal by Michael Pickle from an order of the Unemployment Compensation Board of Review dated August 27, 1975, which affirmed a referee’s decision denying benefits to Pickle. The only question we must consider is whether this matter should be remanded for an additional finding of fact regarding whether the windshield of the truck Pickle was assigned to drive for his employer was defective and unsafe, as Pickle asserts. *601Benefits were denied because of Pickle’s discharge from his employment — an event precipitated by a dispute regarding the safety of his vehicle and his consequent refusal to drive the truck.
The Board’s counsel has conceded the necessity for a remand, and Pickle’s counsel joins in that request on the condition that we first consider whether this Court is free to make a finding of fact in lieu of the Board’s action. No citation is necessary for the proposition that an appellate court in Pennsylvania has no power to make findings of fact in appeals from the Unemployment Compensation Board of Review. Accordingly, we
Order
And Now, this 25th day of May, 1976, the order of the Unemployment Compensation Board of Review in the above-captioned matter, dated August 27, 1975, is vacated and this matter is remanded to the Unemployment Compensation Board of Review for the purpose of making such additional findings of fact as it deems necessary to resolve the question of the condition of the claimant’s vehicle and for the purpose of entering an appropriate order after such additional finding or findings have been made, additional evidence to be taken in the discretion of the Unemployment Compensation Board of Review.